DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 10, 14, 15 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori et al. (United States Patent Application Publication 2011/0073142), hereinafter referenced as Hattori.
Regarding claim 1, Hattori discloses a camera system for a vehicle (F), comprising a camera for capturing a vehicle environment (figures 52A and 52B exhibit camera 3 as disclosed at paragraph 65), wherein the camera has an optical element, which has a light incidence portion (EB) (figure 52A exhibits lens 5 which has a light incident portion as disclosed at paragraph 65), and a retainer, which supports the optical element (figure 52A exhibits a holder 7 which supports the lens as disclosed at paragraph 65), and a protection element, which is positioned separately to the optical element and the retainer at least via the light incidence portion (EB) of the optical element and has a sight opening, which exposes a use portion (NB) of the light incidence portion (EB) (figure 52A exhibits casing 82 as disclosed at paragraph 143), wherein at least one gap is present between the optical element and the protection element for capturing a water drop (T), which is located on the use portion (NB) (figure 52A exhibits gap 314 which captures water drops as disclosed at paragraph 143), and wherein a water drainage opening is provided distally from the sight opening (figure 52A exhibits wherein the gap 314 extends in the optical axis direction providing a water drainage opening away from the sight opening).
Regarding claim 2, Hattori discloses everything claimed as applied above (see claim 1), in addition, Hattori discloses wherein the gap is dimensioned such that it develops a capillary action with receiving the water drop (T) (paragraph 53 teaches that the gap develops a capillary action to remove water from the lens).
Regarding claim 5, Hattori discloses everything claimed as applied above (see claim 1), in addition, Hattori discloses wherein the gap is formed by an inner notch, which is provided in at least one surface of the protection element, which surface faces the light incidence portion (EB) of the optical element (figure 52A exhibits wherein the gap is formed by a notch which is provided in a surface of casing 82 which faces the lens 5).
Regarding claim 6, Hattori discloses everything claimed as applied above (see claim 5), in addition, Hattori discloses wherein the inner notch radially extends toward an outer side of the light incidence portion (EB) (figure 52A exhibits wherein the notch 314 extends through to the outer edge of case 82 in the radial direction).
Regarding claim 10, Hattori discloses everything claimed as applied above (see claim 5), in addition, Hattori discloses wherein the inner notch forms a channel from the sight opening to the water drainage opening (figure 52A exhibits wherein a channel is formed between the two ends of the notch 314 through which water can flow).
Regarding claim 14, Hattori discloses everything claimed as applied above (see claim 1), in addition, Hattori discloses wherein the protection element has a nozzle, which applies a medium onto the light incidence portion (EB) of the optical element for promoting a movement of a water drop (T), which is located on the use portion, toward the gap and/or for preventing a movement of a water drop (T), which is located on the outer side of the protection element, toward the sight opening (figure 52A exhibits washer nozzle 9 which sprays washer fluid to promote movement of water to gap 314 as disclosed at paragraph 71).
Regarding claim 15, Hattori discloses everything claimed as applied above (see claim 1), in addition, Hattori discloses wherein the protection element is a part of the camera housing or a camera retainer (figure 52A exhibits casing 82 which is part of camera cover 81 as disclosed at paragraph 143).
Regarding claim 23, Hattori discloses everything claimed as applied above (see claim 1), in addition, Hattori discloses wherein the camera system is part of a mirror replacement system (figures 23A and 23B exhibit wherein the camera is part of a mirror replacement system as disclosed at paragraph 98).
Claims 1, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori.
Regarding claim 1, Hattori discloses a camera system for a vehicle (F), comprising a camera for capturing a vehicle environment (figures 51A and 51B exhibit camera 3 as disclosed at paragraph 65), wherein the camera has an optical element, which has a light incidence portion (EB) (figure 51A exhibits lens 5 which has a light incident portion as disclosed at paragraph 65), and a retainer, which supports the optical element (figure 51B exhibits a holder 7 which supports the lens as disclosed at paragraph 65), and a protection element, which is positioned separately to the optical element and the retainer at least via the light incidence portion (EB) of the optical element and has a sight opening, which exposes a use portion (NB) of the light incidence portion (EB) (figure 51A exhibits casing 82 as disclosed at paragraph 143), wherein at least one gap is present between the optical element and the protection element for capturing a water drop (T), which is located on the use portion (NB) (figure 51A exhibits gap 311 which captures water drops as disclosed at paragraph 150), and wherein a water drainage opening is provided distally from the sight opening (figure 51A exhibits wherein the gap 314 extends in the optical axis direction providing a water drainage opening away from the sight opening).
Regarding claim 16, Hattori discloses everything claimed as applied above (see claim 1), in addition, Hattori discloses wherein the protection element further has a heating element (figure 51A exhibits heater 313 as disclosed at paragraph 151).
Regarding claim 17, Hattori discloses everything claimed as applied above (see claim 16), in addition, Hattori discloses wherein the heating element is arranged in the gap (figure 51A exhibits heater 313 arranged in the gap 311 as disclosed at paragraph 151).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Cotoros et al. (United States Patent Application Publication 2021/0051252), hereinafter referenced as Cotoros.
Regarding claim 3, Hattori discloses everything claimed as applied above (see claim 1), however, Hattori fails to disclose wherein the optical element has a hydrophobic coating.
Cotoros is a similar or analogous system to the claimed invention as evidenced Cotoros teaches an imaging device wherein the motivation of improving the movement of water droplets off a lens would have prompted a predictable variation of Hattori by applying Cotoros’s known principal of providing a hydrophobic coating on the lens (paragraph 25 discloses applying a hydrophobic coating to a lens to improve the movement of large water droplets).
In view of the motivations such as improving the movement of water droplets off a lens one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hattori.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 22, Hattori discloses everything claimed as applied above (see claim 1), however, Hattori fails to disclose wherein the protection element has a hydrophilic coating.
Cotoros is a similar or analogous system to the claimed invention as evidenced Cotoros teaches an imaging device wherein the motivation of improving the movement of water droplets off a lens would have prompted a predictable variation of Hattori by applying Cotoros’s known principal of providing a hydrophilic coating on an element used to drain water from the lens (paragraph 94 teaches applying a hydrophilic treatment to grooves used to remove water from the lens).
In view of the motivations such as improving the movement of water droplets off a lens one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hattori.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 4, 8, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Kato (United States Patent Application Publication 2018/0164582).
Regarding claim 4, Hattori discloses everything claimed as applied above (see claim 1), however, Hattori fails to disclose wherein the gap has a cross section, which changes along its extension.
Kato is a similar or analogous system to the claimed invention as evidenced Kato teaches a vehicular camera wherein the motivation of increasing the capillary effect thereby improving the movement of water away from the lens would have prompted a predictable variation of Hattori by applying Kato’s known principal of changing a gap’s cross section along its extension (figure 6 exhibits grooves 21a with a tapered shape which increases toward the outer circumference).
In view of the motivations such as increasing the capillary effect thereby improving the movement of water away from the lens one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hattori.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 8, Hattori discloses everything claimed as applied above (see claim 5), however, Hattori fails to disclose wherein the inner notch extends approximately concentrically around the sight opening of the protection element.
Kato is a similar or analogous system to the claimed invention as evidenced Kato teaches a vehicular camera wherein the motivation of drawing water at any portion of the lens away from the lens would have prompted a predictable variation of Hattori by applying Kato’s known principal of arranging a gap around a circumference of the lens (figure 5A exhibits a gap 20 which extends around the circumference of the lens opening as disclosed at paragraph 51).
In view of the motivations such as drawing water at any portion of the lens away from the lens one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hattori.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 9, Hattori discloses everything claimed as applied above (see claim 5), however, Hattori fails to disclose wherein the inner notch has a cross section, which changes toward an outer direction of the light incidence portion (EB) laterally to the flowing direction of the water drop (T).
Kato is a similar or analogous system to the claimed invention as evidenced Kato teaches a vehicular camera wherein the motivation of increasing the capillary effect thereby improving the movement of water away from the lens would have prompted a predictable variation of Hattori by applying Kato’s known principal of changing a gap’s cross section along its extension (figure 6 exhibits grooves 21a with a tapered shape which increases toward the outer circumference).
In view of the motivations such as increasing the capillary effect thereby improving the movement of water away from the lens one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hattori.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 11, Hattori discloses everything claimed as applied above (see claim 1), however, Hattori fails to disclose wherein the gap is formed in that the surface of the protection element facing the optical element is spaced from the light incidence portion (EB) of the optical element.
Kato is a similar or analogous system to the claimed invention as evidenced Kato teaches a vehicular camera wherein the motivation of drawing water at any portion of the lens away from the lens would have prompted a predictable variation of Hattori by applying Kato’s known principal of forming a gap in the surface of the protection element so that the surface of the protection element is spaced from the light incident portion of the lens (figure 5A exhibits a gap 20 which extends around the circumference of the lens opening as disclosed at paragraph 51).
In view of the motivations such as drawing water at any portion of the lens away from the lens one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hattori.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 12, Hattori discloses everything claimed as applied above (see claim 5), however, Hattori fails to disclose wherein the surface of the protection element facing the optical element has at least one rib for providing a defined distance of the protection element from the optical element.
Kato is a similar or analogous system to the claimed invention as evidenced Kato teaches a vehicular camera wherein the motivation of increasing the capillary effect thereby improving the movement of water away from the lens would have prompted a predictable variation of Hattori by applying Kato’s known principal of providing ribs which have a variable cross-section which provide a defined distance of the protection element from the optical element (figure 6 exhibits grooves 21a with a tapered shape which increases toward the outer circumference).
In view of the motivations such as increasing the capillary effect thereby improving the movement of water away from the lens one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hattori.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Little (United States Patent Application Publication 2020/0223401).
Regarding claim 7, Hattori discloses everything claimed as applied above (see claim 5), however, Hattori fails to disclose wherein the inner notch spirally extends toward an outer side of the light incidence portion (EB).
Little is a similar or analogous system to the claimed invention as evidenced Little teaches a vehicular camera wherein the motivation of improving the movement of water away from the lens would have prompted a predictable variation of Hattori by applying Little’s known principal of providing notches that spirally extend toward an outer side of the light incidence portion (EB) (figure 1 exhibits channels 32 which spirally extend toward an outer side of the lens as disclosed at paragraph 46).
In view of the motivations such as improving the movement of water away from the lens one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hattori.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 13, Hattori discloses everything claimed as applied above (see claim 1), however, Hattori fails to disclose wherein an outer side of the protection element has a geometry, which causes an air swirl for promoting a movement of a water drop (T), which is located on the use portion (NB) toward the gap and/or for preventing a movement of a water drop (T), which is located on an outer side of the protection element, toward the sight opening.
Little is a similar or analogous system to the claimed invention as evidenced Little teaches a vehicular camera wherein the motivation of improving the movement of water away from the lens would have prompted a predictable variation of Hattori by applying Little’s known principal of providing notches that spirally extend toward an outer side of the light incidence portion which causes an air swirl for promoting a movement of a water drop (T), which is located on the use portion (NB) toward the gap (figure 1 exhibits channels 32 which spirally extend toward an outer side of the lens and causes a vortex as disclosed at paragraph 46).
In view of the motivations such as improving the movement of water away from the lens one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hattori.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Suginome et al. (United States Patent Application Publication 2022/0196963), hereinafter referenced as Suginome.
Regarding claim 18, Hattori discloses everything claimed as applied above (see claim 16), however, Hattori fails to disclose wherein the heating element is a heating film.
Hattori teaches  heating element which is a projection heating device (paragraph 142).  Suginome teaches that a heating element can be a heating film (paragraph 49 teaches that a film 31 is used as a heating element).  Because both Hattori and Suginome teach heating elements for a camera module, it would have been obvious to a person having ordinary skill in the art to substitute the heating film taught by Suginome for the projection heating device taught by Hattori to achieve the predictable result of heating the camera module.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Watanabe (United States Patent Application Publication 2010/0196000).
Regarding claim 19, Hattori discloses everything claimed as applied above (see claim 1), however, Hattori fails to disclose wherein the protection element is formed of a thermoplastic, a thermosetting plastic, an elastomer, a metallic material or combinations thereof.
Watanabe is a similar or analogous system to the claimed invention as evidenced Watanabe teaches a vehicular camera wherein the motivation of providing an elastic cover which can minimize the gap between the vehicle body and the camera thereby reducing wind noise would have prompted a predictable variation of Hattori by applying Watanabe’s known principal of forming a camera cover with an elastomer (paragraph 24 teaches that the camera cover 20 is made of an elastic material such as ethylene-propylene-diene rubber, or silicone).
In view of the motivations such as providing an elastic cover which can minimize the gap between the vehicle body and the camera thereby reducing wind noise one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hattori.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 20, Hattori and Watanabe discloses everything claimed as applied above (see claim 19), however, Hattori fails to disclose wherein the protection element has a Shore-hardness of less than 60 Shore.
At the time of filing, there was a recognized problem or need in the art to use a material with a Shore hardness of less than 60 in order to comply with European Automotive Regulation 46 (see 6.2.2.1.3 of ECE Regulation 46 attached hereto).  There were a finite number of identified and predictable potential solutions to the recognized need or problem which were:
Using ethylene-propylene-diene rubber with a Shore A hardness selected to be between 30 and less than 60 (EPDM rubber is known to have a Shore A hardness which can vary between 30-90, see Wikipedia entry for EPDM rubber attached hereto, therefore in order to maintain compliance with ECE regulation 46 a range of 30-60 is available for selection).
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since all the solutions result of the use of a ethylene-propylene-diene rubber (as taught by Watanabe) with a Shore Hardness which complies with ECE Regulation 46.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 21, Hattori discloses everything claimed as applied above (see claim 1), however, Hattori fails to disclose wherein the sight opening and the gap are dimensioned such that an adjustment of the camera in a certain range is possible without covering the use portion (NB) by the protection element and closing the gap.
Watanabe is a similar or analogous system to the claimed invention as evidenced Watanabe teaches a vehicular camera wherein the motivation of allowing for proper positioning of the camera with respect to the vehicle would have prompted a predictable variation of Hattori by applying Watanabe’s known principal of providing a gap between the lens and cover such that adjustment of the camera through the mounting of the camera to the vehicle results in protecting the camera without blocking the lens (paragraph 25 teaches that a gap is present between the cover 12 and the camera lens and paragraph 35 teaches that the camera cover 12 is dimensioned such that adjustment of the camera within a range of mounting variations does not result in the lens being blocked).
In view of the motivations such as allowing for proper positioning of the camera with respect to the vehicle one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hattori.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Scalisi et al. (United States Patent Application Publication 2022/0309889) teaches an imaging device with a housing having a Shore hardness of 60.
Numata (United States Patent Application Publication 2016/0377860) teaches a vehicular camera.
Asai (United States Patent Application Publication 2010/0165100) teaches a vehicular camera.
Nomura (United States Patent Application Publication 2008/0112050) teaches a system for removing water from a camera lens.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696